Citation Nr: 1410390	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-04 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2003 and at a videoconference hearing before the undersigned Veterans Law Judge in December 2005.  

A February 2006 Board decision reopened and denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In a March 2007 Memorandum Decision, the Court vacated the Board's February 2006 decision and remanded the matter to the Board for readjudication.  The Board remanded the claim for additional development in December 2007, October 2008, and April 2009.  In June 2010, the Board issued a decision that reopened and denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran appealed the June 2010 Board decision to the Court.  Pursuant to an October 2010 Joint Motion for Partial Remand, the Court vacated that part of the Board decision which denied the claim of entitlement to service connection for a lumbar spine disability and remanded the claim to the Board for additional development.  In January 2012, the Board denied the claim of entitlement o service connection for a lumbar spine disability.  The Veteran again appealed the Board decision.  In July 2012, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's January 2012 decision for further development.  In March 2013, the Board remanded the claim for additional development.  

In February 2013, the Veteran's representative submitted a request to hold the Veteran's record open for ninety days in order to submit additional argument.  While the Board is cognizant that the Veteran's representative has not yet submitted additional argument, because this decision represents a full grant of the benefit sought on appeal, the Veteran is not prejudiced by the Board's adjudication of this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

A lumbar spine disability clearly and unmistakably existed prior to the Veteran's period of active duty service and was aggravated by service.


CONCLUSION OF LAW

The Veteran had a preexisting lumbar spine disability which was aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he sustained injuries to his back during basic training which caused his current low back disability.  Specifically, he indicated that his drill instructor stomped on his back during basic training and during pugil stick combat training he was struck on his back.  He indicated that he sustained a "severely large hematoma on his low back" which required a procedure to decompress the hematoma with a needle.  He was subsequently discharged from service.  

The Veteran's service medical records show that clinical evaluation of the spine was normal at his entrance examination dated in March 1969.  The Veteran denied recurrent back pain on a report of medical history form prepared in conjunction with the entrance examination.  In June 1969, the Veteran was noted to have left scoliosis.  In November 1969, the Veteran was seen for a report of a long history of intermittent back pain.  He was noted to have functional scoliosis secondary to a left leg length inequality.  In January 1970, the Veteran reported lower back pain.  He was noted to have been treated for scoliosis.  Later in January 1970, the Veteran was noted to have congenital shortening of the left lower extremity which existed prior to entry.  It was noted to not be the result of misconduct and was not incurred in the line of duty.  A January 1970 Medical Board Report indicates that scoliosis was noted at the Veteran's entrance to service and he was given a trial of duty.  While on active duty, the Veteran experienced numerous recurrent back pains without antecedent trauma.  The Veteran was determined to be unfit for naval service by reason of physical disability and that the physical disability was not incurred in or aggravated by active service.  

An April 2002 magnetic resonance imaging (MRI) of the lumbar spine revealed mild scoliosis and advanced degenerative disc changes at L5-S1.  

In a February 2003 statement, P. Robinson, M.D., indicated that the Veteran had been a patient of the practice since July 1999 and was treated for chronic low back pain, degenerative disc, and leg length discrepancy.  Dr. Robinson noted that the Veteran reported that the back condition was military-related.  

At a May 2003 hearing before a DRO, the Veteran testified that he began having trouble with his back during basic training when a superior officer stomped on his back and during pugil stick training when he was struck in the back.  He indicated that he had trouble with back pain since service.  He said he was treated for back pain during service and was ultimately discharged due to his back.  The Veteran testified that he began seeking treatment for his back soon after discharge from service.  

A July 2003 decision from the Social Security Administration (SSA) indicates that the Veteran was awarded disability benefits for primary diagnoses of chronic obstructive pulmonary disease (COPD), degenerative disc disease of the lumbosacral spine, and left shoulder pain, and a secondary diagnosis of somatoform disorder.   

A September 2004 MRI of the spine performed at Axcess Dx revealed severe degenerative disc disease at L5-S1 and mild broad-based bulging of the desiccated intervertebral disc at L4-5 causing mild bilateral neural foraminal stenosis.  

At a December 2005 hearing before the Board, the Veteran testified that while in basic training he was performing a swimming drill and he was swimming too high in the water so the Gunnery Sergeant stomped on his lower spine.  He reported that two weeks later he was engaged in pugil stick training and was not issued any protective gear.  He testified that he was knocked down on his second match and struck with the pugil stick in the same spot the Gunnery Sergeant stomped on him.  He indicated that he was not allowed to seek treatment for his back at that time and had experienced excruciating pain since that time.  The Veteran testified that he served in the National Guard for three years after his active duty and did not complain about his back, but sought treatment after discharge from the reserves in 1973.  

VA outpatient treatment reports show that the Veteran underwent epidural spine injection treatments for his lumbar spine disability from May 2007 to December 2007.  He was subsequently treated for complaints of back pain.  

At a March 2008 VA examination, the Veteran reported chronic low back pain since service.  Following a review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with degenerative disc disease with moderate lumbar levoscoliosis.  The examiner indicated that it was not possible to offer an opinion as to the etiology of the disorder without resorting to speculation.  

In an August 2009 addendum opinion, another examiner reviewed the claims file and the March 2008 examination report and determined that there was no evidence of a chronicity of a low back condition in service and no evidence of a service-related injury.  The examiner indicated that the Veteran's current degenerative disc disease of the lumbar spine was not reported or found during his eight months of service so it could not be related to service without resort to speculation.  The examiner concluded that because there was no documentation of an injury to the back in service and no evidence of chronicity it was not possible to state that any back problem the Veteran had before service was aggravated by service.  

In a January 2013 statement, a VA neurologist indicated that the Veteran's service medical records and post-service treatment reports were reviewed and an examination was conducted.  The examiner indicated that while Dr. Robinson noted a leg length discrepancy in the 2003 statement, a leg length discrepancy was not found on examination.  The examiner opined that it was at least as likely as not that chronic degenerative disease of the spine was caused by service-related activities and injuries during active duty.  The neurologist's rational for the opinion was that the nature of the training and duties required for military service and treatment the Veteran received during service indicated that the Veteran sustained injuries.  The examiner noted that was in the form of acute trauma and exacerbation of any pre-existing conditions such as scoliosis.  

At a November 2013 VA examination, the Veteran again reported that he sustained injuries to his back during service which consisted of being stomped on by a Sergeant and being struck with a pugil stick.  Following a physical examination and review of the claims file, the examiner opined that the Veteran's left scoliosis was functional in nature and more likely than not developed due to congenital left leg shortening.  The examiner indicated that the Veteran's scoliosis was less likely than not caused by incident during active service.  The examiner opined that there was clear and convincing evidence that the Veteran had a pre-existing back condition prior to entering service.  The examiner cited to the Medical Board Report completed at the Veteran's separation from service which noted that the Veteran had shortening of the left leg which was not incurred in or aggravated by service.  The examiner opined that the Veteran's pre-existing back disability was made worse by service, considering the Veteran's report of direct trauma the Veteran claimed to have experienced during basic training.  The examiner noted that there was no documentation of any complaints of trauma in the service medical records but if the records included an entry noting that the Veteran sustained a direct trauma to his back requiring decompression, then the Veteran's pre-existing compensatory scoliosis that occurred as a result of his congenital left leg shortening was more likely than not aggravated by the direct trauma.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for a lumbar spine disability which was aggravated during service.   

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In this case, there is clear and unmistakable evidence that scoliosis existed prior to service.  The service medical records indicate that the Veteran had a congenital left leg shortening with low back pain and x-ray evidence of scoliosis.  The most probative medical opinion of record, that of the November 2013 VA examiner,  found that the Veteran's scoliosis was functional in nature and developed as a result of the leg length discrepancy.  Consequently, there is clear and unmistakable evidence that scoliosis existed prior to service.

There is also evidence that the Veteran's functional scoliosis was aggravated during service.  The November 2013 VA examiner indicated that the Veteran's pre-existing functional scoliosis was more likely than not aggravated by the direct trauma that the Veteran claimed to have sustained during service.  

The Board acknowledges that the January 2013 VA neurologist opined that the Veteran's current low back disability was directly related to his active service.  The neurologist specifically stated that on examination no leg length discrepancy was found.  However, the Veteran's service medical records, private treatment records, and VA examination reports include numerous references to a congenital left leg shortening.  Consequently, the Board assigns more probative value to the November 2013 VA examiner who conducted a physical examination and found a leg length discrepancy at that time, and less probative weight to the January 2013 neurologist opinion as that examination did not detect a leg length discrepancy which was found on other examinations.

Additionally, while the Veteran's service medical records do not substantiate his claims of direct trauma to his lower back during service, the Veteran has testified that he sustained trauma to the back.  A Veteran's testimony or other lay statements may be competent to support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this case, the Board has determined that the Veteran's statements indicating that he sustained injuries to his spine during service are competent.  

Consequently, the Board finds there is clear and unmistakable evidence that a lumbar spine disability pre-existed service and that the lumbar spine disability was aggravated by service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the aggravation of a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a lumbar spine disability due to aggravation is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


